                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 1 of 26 Page ID #:1



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:      cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone: +1 310 734 5200
                                                                                    4 Facsimile: +1 310 734 5299

                                                                                    5 Jordan W. Siev (pro hac vice forthcoming)
                                                                                        Email:      jsiev@reedsmith.com
                                                                                    6 REED SMITH LLP
                                                                                        599 Lexington Avenue, 22nd Floor
                                                                                    7 New York, NY 10022
                                                                                        Telephone: +1 212 521 5400
                                                                                    8 Facsimile: +1 212 521 5459

                                                                                    9 Attorneys for Plaintiffs
                                                                                        Robyn Rihanna Fenty, Roraj Trade, LLC and
                                                                                   10 Combermere Entertainment Properties, LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13
                                                                                                                          WESTERN DIVISION
                                                                                   14
                                                                                                                                    Case No.: 2:19-cv-307
                                                                                   15 ROBYN RIHANNA FENTY, an
                                                                                      individual, RORAJ TRADE, LLC, a New           COMPLAINT FOR:
                                                                                   16 York limited liability company, and
                                                                                      COMBERMERE ENTERTAINMENT                      (1) FALSE DESIGNATION OF
                                                                                   17 PROPERTIES, LLC, a New York limited               ORIGIN – 15 U.S.C. § 1125(a);
                                                                                      liability company,
                                                                                   18                                               (2) FALSE ADVERTISING – 15
                                                                                                            Plaintiffs,                 U.S.C. § 1125(a)
                                                                                   19
                                                                                              vs.                                   (3) VIOLATION OF CALIFORNIA
                                                                                   20                                                   CIVIL CODE SECTION 3344;
                                                                                      FENTY ENTERTAINMENT, LLC, a
                                                                                   21 California limited liability company,      (4) INVASION OF PRIVACY –
                                                                                      RONALD FENTY, an individual, MOSES             FALSE LIGHT PUBLICITY;
                                                                                   22 JOKTAN    PERKINS,     an  individual, and
                                                                                      DOES 1 through 10 inclusive,               (5) DECLARATORY RELIEF – 28
                                                                                   23                                                U.S.C. § 2201; AND
                                                                                                          Defendants.
                                                                                   24                                            (6) INJUNCTIVE RELIEF
                                                                                   25
                                                                                                                                    JURY TRIAL DEMANDED
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No.: 2:19-cv-307                     –1–
                                                                                                                              COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 2 of 26 Page ID #:2



                                                                                    1        Robyn Rihanna Fenty (“Rihanna”), Roraj Trade, LLC (“Roraj”) and
                                                                                    2 Combermere       Entertainment    Properties,   LLC     (“Combermere”)      (collectively
                                                                                    3 “Plaintiffs”), as and for their Complaint, hereby allege as follows:

                                                                                    4                                   INTRODUCTION
                                                                                    5        1.    Plaintiff Rihanna is an internationally-known musical artist and business
                                                                                    6 woman. Seeking to trade on her hard-earned success and the recognition and goodwill

                                                                                    7 associated with her last name and her Fenty brand of products, her father, Ronald

                                                                                    8 Fenty (“Mr. Fenty”), and his business partner, Moses Joktan Perkins’ (“Mr. Perkins”),

                                                                                    9 have egregiously and fraudulently misrepresented to third parties and the public that

                                                                                   10 their company, Fenty Entertainment, LLC (the “Company”), is affiliated with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Rihanna, and has the authority to act on her behalf. Mr. Fenty and Mr. Perkins have

                                                                                   12 used these lies in a fraudulent effort to solicit millions of dollars from unsuspecting
REED SMITH LLP




                                                                                   13 third parties in exchange for the false promise that they were authorized to act on

                                                                                   14 Rihanna’s behalf, and/or that Rihanna would perform at various locations throughout

                                                                                   15 the world.

                                                                                   16        2.    Although Mr. Fenty is Rihanna’s father, he does not have, and never has
                                                                                   17 had, authority to act on Rihanna’s behalf, nor has he ever been authorized to use her

                                                                                   18 name, intellectual property or publicity rights. Similarly, neither Mr. Perkins nor the

                                                                                   19 Company has any affiliation whatsoever with Rihanna, and absolutely no authority to

                                                                                   20 act on Rihanna’s behalf or to use her name, intellectual property or publicity rights. In

                                                                                   21 addition, neither Mr. Fenty, Mr. Perkins nor the Company holds any license from

                                                                                   22 Roraj or Combermere – Rihanna’s wholly-owned entities and the sole holders of the

                                                                                   23 right to grant licenses for the use of Rihanna’s intellectual property and publicity

                                                                                   24 rights. Simply put, Mr. Fenty, Mr. Perkins and the Company are not presently, nor

                                                                                   25 have they ever been, authorized to exploit Rihanna’s name, her intellectual property or

                                                                                   26 the goodwill associated with her well-known “Fenty” brand, or to solicit any business

                                                                                   27 on her behalf.

                                                                                   28        3.    Mr. Fenty, Mr. Perkins and the Company’s (collectively “Defendants”)
                                                                                        Case No.: 2:19-cv-307                 –2–
                                                                                                                           COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 3 of 26 Page ID #:3



                                                                                    1 fraudulent conduct is particularly egregious because they repeatedly have been told to

                                                                                    2 stop making these misrepresentations, and to cease and desist all activity and efforts to

                                                                                    3 exploit Rihanna’s name and the goodwill associated with the Fenty brand. Blatantly

                                                                                    4 ignoring these demands to cease and desist, Defendants continue to falsely state and

                                                                                    5 advertise to third parties that the Company is affiliated with Rihanna and the Fenty

                                                                                    6 brand in an effort to solicit investments from third parties who were led by Defendants

                                                                                    7 to believe that Defendants are affiliated with Rihanna and the Fenty brand.           In
                                                                                    8 furtherance of this fraud, Defendants even went so far as to attempt (albeit

                                                                                    9 unsuccessfully) to register the FENTY Mark in connection with purported “resort

                                                                                   10 hotel services”, hoping to exploit Rihanna’s name and brand, and they have
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 consistently misappropriated Rihanna’s name and her well known trademark, FENTY,

                                                                                   12 through the Company’s website and social media profiles, and the personal social
REED SMITH LLP




                                                                                   13 media profiles of Mr. Perkins. This conduct is consist with a pattern and practice of

                                                                                   14 fraud, which includes unauthorized attempts to negotiate and enter into service

                                                                                   15 agreements on Rihanna’s behalf without her consent.

                                                                                   16        4.    Judicial intervention is necessary because Defendants have made clear
                                                                                   17 that they have no intention of ceasing their fraudulent and infringing conduct. In the

                                                                                   18 face of clear warnings, Defendants continue to unabashedly perpetuate this fraud in an

                                                                                   19 attempt to profit at the expense of Rihanna’s rights. Accordingly, Plaintiffs bring this

                                                                                   20 lawsuit to protect Rihanna’s name, reputation, goodwill and privacy, to recover

                                                                                   21 damages for Defendants’ wrongdoing, and to enjoin Defendants from further

                                                                                   22 defrauding other unsuspecting members of the public.

                                                                                   23                                     THE PARTIES
                                                                                   24        5.    Robyn Rihanna Fenty is a world-renown recording artist and business
                                                                                   25 woman who resides in the United Kingdom.            She is also commonly known to
                                                                                   26 consumers and the public worldwide by her professional name “Rihanna” and is

                                                                                   27 globally associated with her world renown brand “Fenty.”

                                                                                   28        6.    Roraj Trade, LLC is a limited liability company organized under the laws
                                                                                        Case No.: 2:19-cv-307                 –3–
                                                                                                                           COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 4 of 26 Page ID #:4



                                                                                    1 of the State of New York with its principal place of business in New York, New York,

                                                                                    2 and is wholly-owned by Rihanna. Roraj holds sole legal title to the trademarks used

                                                                                    3 in connection with Rihanna’s professional activities – including the FENTY Mark

                                                                                    4 (defined and further described in detail below).

                                                                                    5        7.     Combermere Entertainment Properties, LLC is a limited liability
                                                                                    6 company organized under the laws of the State of New York with its principal place

                                                                                    7 of business in New York, New York, and is wholly-owned by Rihanna. Combermere

                                                                                    8 is the sole holder of a sub-license from Roraj, which authorizes it to provide licenses

                                                                                    9 to third parties to use Rihanna’s trademarks.

                                                                                   10        8.     Upon information and belief, Plaintiffs allege that Defendant Ronald
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Fenty (“Mr. Fenty”) is an individual residing the country of Barbados, but who

                                                                                   12 regularly    conducts business in Los Angeles, California, and owns Fenty
REED SMITH LLP




                                                                                   13 Entertainment, LLC, which has its principal place of business in Los Angeles,

                                                                                   14 California. Mr. Fenty is Rihanna’s father.

                                                                                   15        9.     Upon information and belief, Plaintiffs allege that Defendant Moses
                                                                                   16 Joktan Perkins (“Mr. Perkins”) is an individual residing in Carson, California, who

                                                                                   17 also goes by the name MJ Perkins.

                                                                                   18        10.    Pursuant to information available on the California Secretary of State
                                                                                   19 website, Plaintiffs allege that the Company is a limited liability company organized

                                                                                   20 under the laws of the State of California, which has been registered to do business in

                                                                                   21 California since April 11, 2017 offering services in the “entertainment industry.”

                                                                                   22 Plaintiffs also allege that the Company’s principal place of business is 7080

                                                                                   23 Hollywood Boulevard, Suite 1000 Los Angeles, California 90028. Mr. Fenty is listed

                                                                                   24 as the Company’s manager and sole member. Upon information and belief Plaintiffs

                                                                                   25 allege that Mr. Perkins is the CEO and a manager of the Company. Upon information

                                                                                   26 and belief Plaintiffs further allege that Mr. Perkins and Mr. Fenty are authorized

                                                                                   27 representatives and agents of the Company.

                                                                                   28        11.    The true names or capacities, whether individual, corporate, associate, or
                                                                                        Case No.: 2:19-cv-307                 –4–
                                                                                                                           COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 5 of 26 Page ID #:5



                                                                                    1 otherwise, of Does 1-10 inclusive, and each of them are unknown to Plaintiffs at this

                                                                                    2 time.   Plaintiffs therefore sue Does 1-10 by such fictitious names. Plaintiffs will
                                                                                    3 amend the Complaint to reflect the true names and capacities of said Does 1-10 when

                                                                                    4 that information has been ascertained. Plaintiffs allege upon information and belief

                                                                                    5 that each of Does 1-10 was involved in the wrongdoing alleged herein, and is jointly

                                                                                    6 and severally liable for all of the conduct alleged herein.

                                                                                    7                             JURISDICTION AND VENUE
                                                                                    8         12.   This action is for unfair competition, false designation of origin and false
                                                                                    9 advertisement involving claims arising under the Lanham Act, 15 U.S.C. § 1051 et

                                                                                   10 seq., for declaratory relief, 28 U.S.C. § 2201, for misappropriation of name under
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 California Civil Code § 3344, invasion of privacy – false light publicity and injunctive

                                                                                   12 relief arising under the common law of the State of California.
REED SMITH LLP




                                                                                   13         13.   This Court has subject matter jurisdiction over the federal claims
                                                                                   14 pursuant to 28 U.S.C. § 1331 and 1338(a), and has subject matter jurisdiction over the

                                                                                   15 state law claims pursuant to 28 U.S.C. §§ 1338(b) and 1367(a). This Court also has

                                                                                   16 subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. §1332(a)(3),

                                                                                   17 because on the one hand, the Company and Mr. Perkins are citizens of California and

                                                                                   18 Mr. Fenty is a citizen of Barbados, and Roraj and Combermere on the other hand, are

                                                                                   19 citizens of New York, and Rihanna is a citizen of the United Kingdom. Rorarj and

                                                                                   20 Combermere are wholly owned by Rihanna and have no other members. The amount

                                                                                   21 in controversy as alleged herein exceeds the jurisdictional minimum of $75,000.

                                                                                   22         14.   This Court has personal jurisdiction over Defendants because Mr. Perkins
                                                                                   23 resides in this district, Mr. Fenty regularly conducts business in this district and owns

                                                                                   24 and operates the Company which is located in this district, and the Company has its

                                                                                   25 principal place of business in this district.    Moreover, Defendants have transacted
                                                                                   26 business in this district and committed infringement and tortious acts within the State

                                                                                   27 of California by purposely using the FENTY Mark and Rihanna’s name in connection

                                                                                   28 with the Company, knowing that such marketing is likely to defraud consumers into

                                                                                        Case No.: 2:19-cv-307                  –5–
                                                                                                                            COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 6 of 26 Page ID #:6



                                                                                    1 believing that the Company has an affiliation with the Rihanna and to cause consumer

                                                                                    2 confusion and harm to Plaintiffs in this district.      Upon information and belief,
                                                                                    3 Defendants also solicit business from California residents.

                                                                                    4        15.     Venue is proper within the Central District of California pursuant to 28
                                                                                    5 U.S.C. § 1391(b)(1) and (2) because the Company and Mr. Perkins reside in this

                                                                                    6 district, Defendants regularly conduct business in this district, and the asserted claims

                                                                                    7 arise from Defendants’ conduct within this district, including the solicitation of

                                                                                    8 business and the promotion of services while making unauthorized and infringing use

                                                                                    9 of Rihanna’s name and the FENTY Mark.

                                                                                   10                  FACTS COMMON TO ALL CAUSES OF ACTION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              A. “Fenty” Is Known to the Public Around the World to Be Affiliated
                                                                                   12                With Rihanna
REED SMITH LLP




                                                                                   13        16.     Rihanna is a best-selling music artist who has sold at least 230 million
                                                                                   14 records worldwide. Rihanna’s debut album was released in 2005, and in 2006 she

                                                                                   15 reached the top 10 on the US Billboard 200 chart. Rihanna won her first Grammy

                                                                                   16 Award in 2008, and has since won additional Grammys. In addition, Rihanna has

                                                                                   17 founded many award-winning businesses, including FENTY BEAUTY, which was

                                                                                   18 named one of Time Magazine’s 2017 “Inventions of the Year”.

                                                                                   19        17.     Given that she is a world-famous recording artist and businesswoman,
                                                                                   20 consumers internationally associate the mark “FENTY” with Rihanna. In addition to

                                                                                   21 it being her surname, Rihanna, through her affiliated entities, operates several

                                                                                   22 businesses using the FENTY Mark, and has been using that name professionally and

                                                                                   23 in connection with her brand and businesses, since at least August 2012. Since at least

                                                                                   24 November 2014, Rihanna, through her affiliated entities, has used the FENTY Mark

                                                                                   25 in connection with the sale of multiple products, including FENTY for Stance socks

                                                                                   26 and FENTY X PUMA in a world-wide venture with PUMA SA. Rihanna, through

                                                                                   27 her affiliated entities, participates in and has licensed the FENTY Mark in the

                                                                                   28 following additional formats: FENTY BEAUTY, FENTY by RIHANNA, FENTY 88,

                                                                                        Case No.: 2:19-cv-307                 –6–
                                                                                                                           COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 7 of 26 Page ID #:7



                                                                                    1 and FENTY GLOW.

                                                                                    2        18.   Roraj is the exclusive owner of the active and valid registered United
                                                                                    3 States trademarks FENTY BEAUTY (Registration Nos. 5,586,904, 5,586,905),

                                                                                    4 FENTY BEAUTY by RIHANNA (Registration Nos. 5,397,059 and 5,408,127),

                                                                                    5 FENTY 88 (Registration No. 5,483,535), and FENTY GLOW (Registration No.

                                                                                    6 5,414,058). Roraj also filed applications to register the marks FENTY, LAVENDER

                                                                                    7 BY FENTY, FENTY BY RIHANNA, FEN BY FENTY, and HOUSE OF FENTY,

                                                                                    8 which are pending.

                                                                                    9        19.   Roraj also owns trademarks and protects the FENTY Mark worldwide,
                                                                                   10 and presently owns valid and subsisting trademark registrations in over 51 foreign
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 trademark jurisdictions for FENTY BEAUTY, FENTY 88, FENTY GLOW, FENTY

                                                                                   12 BEAUTY BY RIHANNA, LAVENDER BY FENTY, FENTY, FENTY BY
REED SMITH LLP




                                                                                   13 RIHANNA, FEN BY FENTY, HOUSE OF FENTY, FENTY SKIN, FENTY

                                                                                   14 FRAGRANCE, FENTYCORP and FENTY.

                                                                                   15        20.   The FENTY Mark is famous and well-known in the U.S. and around the
                                                                                   16 world to consumers and the public to be affiliated with Rihanna, her businesses and

                                                                                   17 products, and her as an entertainer.

                                                                                   18        21.   Rihanna, through her affiliated entities, regularly advertises businesses
                                                                                   19 and products pursuant to her commercial use of the FENTY Mark, and such

                                                                                   20 advertisements are often accompanied by images of Rihanna and/or the phrase “by

                                                                                   21 Rihanna.”

                                                                                   22        22.   In sum, the FENTY Mark has become inextricably intertwined with
                                                                                   23 Rihanna, including her reputation and her portfolio of business ventures, and it is

                                                                                   24 widely recognized by the general consuming public of the United States, and the

                                                                                   25 world, as a designation of source of the goods and services of Rihanna (referred to

                                                                                   26 herein, including the marks described in paragraphs 16-19 above, as the “FENTY

                                                                                   27 Mark”). Furthermore, the FENTY Mark has developed secondary meaning such that

                                                                                   28 consumers and the public understand that products, services and brands bearing the

                                                                                        Case No.: 2:19-cv-307                   –7–
                                                                                                                             COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 8 of 26 Page ID #:8



                                                                                    1 FENTY Mark are sponsored by and/or affiliated with Rihanna. Plaintiffs’ use of the

                                                                                    2 FENTY Mark predates any attempted use by Defendants, and Plaintiffs have superior

                                                                                    3 rights to the FENTY Mark as the senior users of the FENTY Mark.

                                                                                    4        23.     Plaintiffs have spent considerable time, effort, and money promoting the
                                                                                    5 FENTY Mark and developing consumer recognition and goodwill in the same. Since

                                                                                    6 at least 2014, Plaintiffs, through affiliated entities and written license agreements,

                                                                                    7 have made continuous, substantial, and ongoing investments in marketing and

                                                                                    8 promoting the FENTY Mark through a variety of media, including Internet

                                                                                    9 advertising, social media, and presentations to fans, consumers and customers. Due to

                                                                                   10 Plaintiffs’ extensive and continuous use of the FENTY Mark, all of which inures to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the benefit of Roraj, the FENTY Mark is famous and distinctive and the public has

                                                                                   12 come to recognize the FENTY Mark as being uniquely associated with Rihanna.
REED SMITH LLP




                                                                                   13              B. Mr.   Fenty   and    Mr.    Perkins    Created     the   Company     by
                                                                                   14                Misappropriating Rihanna’s Name and Knowingly Misrepresenting
                                                                                   15                that It Is Affiliated With Rihanna
                                                                                   16        24.     Although Mr. Fenty is Rihanna’s father, he does not presently, nor has he
                                                                                   17 ever, had the authority to act on Rihanna’s behalf or had the right to use her name, the

                                                                                   18 FENTY Mark, to exploit the goodwill of her Fenty brands, or to solicit business on

                                                                                   19 her behalf.

                                                                                   20        25.     Mr. Fenty and Mr. Perkins created the Company in or about April 2017
                                                                                   21 in order to provide “services” in the entertainment industry.

                                                                                   22        26.     The Company promotes itself as a “full-fledged production and talent
                                                                                   23 development company that utilizes today’s most cutting-edge digital technologies to

                                                                                   24 create customized user experiences between talent and the fans.”

                                                                                   25        27.     Rihanna has absolutely no affiliation with the Company. Neither she,
                                                                                   26 Roraj nor Combermere has authorized the Company to use the FENTY Mark,

                                                                                   27 Rihanna’s name, or to represent that Rihanna is affiliated with the Company in any

                                                                                   28 way.

                                                                                        Case No.: 2:19-cv-307                 –8–
                                                                                                                           COMPLAINT
                                                                                         Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 9 of 26 Page ID #:9



                                                                                    1        28.      Upon information and belief Plaintiffs allege that Mr. Fenty and Mr.
                                                                                    2 Perkins are the owners and sole individuals responsible for the Company and its

                                                                                    3 website.

                                                                                    4        29.      The Company maintains a website at the URL fentyentertainment.com
                                                                                    5 (the “Site”).

                                                                                    6        30.      The Site URL incorporates Rihanna’s world famous FENTY Mark.
                                                                                    7        31.      The Site also prominently displays Rihanna’s world famous FENTY
                                                                                    8 Mark on its homepage, which contains the word FENTY above the words

                                                                                    9 ENTERTAINMENT-TALENT DEVELOPMENT. The word FENTY is significantly

                                                                                   10 larger than the words above which it appears and is clearly intended to be the focal
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 point of the homepage. A screen shot of the Site’s homepage appears below:

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20        32.      The website contains only two links.
                                                                                   21        33.      The Site homepage has a link that directs the user to an, undated “Press
                                                                                   22 Release”.       The Press Release, like the Site homepage, prominently displays the
                                                                                   23 FENTY Mark in large, bold, all-caps.

                                                                                   24        34.      In addition, previously (Plaintiffs believe until at least October 2018), the
                                                                                   25 Press Release falsely advertised to the public that: (1) “RIHANNA’S FATHER

                                                                                   26 RONALD           FENTY        STARTS       NEW       ENTERTAINMENT             COMPANY
                                                                                   27 HOLLYWOOD, CA”; and (2) “Ronald Fenty, father of superstar recording artist

                                                                                   28 Rihanna, today announced the launch of Fenty Entertainment with his daughter Robyn

                                                                                        Case No.: 2:19-cv-307                    –9–
                                                                                                                              COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 10 of 26 Page ID #:10



                                                                                    1 ‘Rihanna’ Fenty”.

                                                                                    2         35.      The Site also contains a “submissions” link that automatically opens an
                                                                                    3 email message that populates in the “to” field: info@fentyentertainment.com. Upon

                                                                                    4 information and belief Plaintiffs allege that the intended purpose of the submissions

                                                                                    5 link is to solicit investors for the Company and/or to solicit offers for the services of

                                                                                    6 Rihanna without her authorization.

                                                                                    7         36.     Until at least November 2018, Defendants’ social media pages, including
                                                                                    8 the personal pages of Mr. Perkins, repeated the fraudulent statement that the Company

                                                                                    9 was affiliated with Rihanna.

                                                                                   10         37.     Mr. Perkins also has falsely stated on his social media pages that a
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 company he founded – GFTD Agency – has worked with Rihanna.

                                                                                   12         38.     These affirmative statements of affiliation with Rihanna, which appeared
REED SMITH LLP




                                                                                   13 on Mr. Perkins’ personal social media pages, the Site and its linked social media pages

                                                                                   14 until at least November 2018, gave the public the false impression that Defendants

                                                                                   15 were acting on behalf of, with the authority of, and in affiliation with Rihanna, and

                                                                                   16 that the Company was sponsored and approved by Rihanna. These false statements

                                                                                   17 were repeated and quoted on third party websites, some of which remain active and

                                                                                   18 available online.1

                                                                                   19         39.     Neither the Site, nor any social media pages linked to the Site, advise
                                                                                   20 consumers or the public that the Company has no affiliation with Rihanna or that

                                                                                   21 Defendants lack authority to speak or act on her behalf.

                                                                                   22               C. Defendants Have Fraudulently and Without Authority Attempted to
                                                                                   23                 Conduct Business on Behalf of Rihanna and by Exploiting the
                                                                                   24                 FENTY Mark
                                                                                   25         40.     Defendants have been conducting business pursuant to the false
                                                                                   26   1
                                                                                       See, e.g.:
                                                                                              (i) https://www.lipstickalley.com/threads/rihannas-dad-launches-entertainment-company-
                                                                                   27 called-fenty-entertainment.976942/ (last visited January 13, 2019);
                                                                                              (ii) http://www.celebrityxo.com/celebrity-xo/rihannas-father-launches-entertainment-
                                                                                   28 company-fenty-entertainment/ (last visited January 13, 2019).

                                                                                        Case No.: 2:19-cv-307                    – 10 –
                                                                                                                               COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 11 of 26 Page ID #:11



                                                                                    1 statements on the Site since, upon information and belief, at least April 2017.

                                                                                    2 Defendants have continuously misrepresented to third parties through the Site, social

                                                                                    3 media pages, email correspondence and oral statements that they (i) are affiliated with,

                                                                                    4 sponsored, and/or approved by Rihanna; (ii) have authority to solicit business for

                                                                                    5 Rihanna’s services; and (iii) have authority to negotiate and enter into agreements on

                                                                                    6 Rihanna’s behalf.

                                                                                    7        41.    In mistaken reliance upon these misrepresentations, third-party SBS
                                                                                    8 Entertainment actually offered Defendants an “exclusive deal” for Rihanna in or about

                                                                                    9 December 2017.

                                                                                   10        42.    The exclusive offer was for Rihanna to perform fifteen (15) shows in
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Latin America for $15 million, and two fifteen (15) minute sets at Calibash at Staples

                                                                                   12 Center and T-Mobile Arena for $400,000.
REED SMITH LLP




                                                                                   13        43.    Defendants preliminarily “accepted” the deal on Rihanna’s behalf and
                                                                                   14 took affirmative steps to finalize the terms of the deal with SBS Entertainment,

                                                                                   15 including seeking payment from SBS Entertainment.

                                                                                   16        44.    In order to further this fraudulent business transaction, Defendants falsely
                                                                                   17 represented to SBS Entertainment that Rihanna had discussed the deal with Mr.

                                                                                   18 Perkins and Mr. Fenty, “loved the idea,” and “approved” further discussions between

                                                                                   19 the Company and SBS Entertainment to get the deal signed off. Mr. Perkins also

                                                                                   20 falsely stated that he and Mr. Fenty had “spoke[n] to someone at Rocnation [sic]

                                                                                   21 [Rihanna’s management company]” about the deal, implying that it had already been

                                                                                   22 approved.

                                                                                   23        45.    Contrary to Defendants’ fraudulent misrepresentations, they had not
                                                                                   24 spoken with anyone at Roc Nation, nor had Roc Nation or Rihanna authorized

                                                                                   25 Defendants to negotiate deals on Rihanna’s behalf, to solicit offers for Rihanna’s

                                                                                   26 services, to procure performance engagements for Rihanna, or to enter into

                                                                                   27 agreements for Rihanna’s services.

                                                                                   28         46.   Upon learning of Mr. Perkins and Mr. Fenty’s fraudulent statements,
                                                                                        Case No.: 2:19-cv-307                – 11 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 12 of 26 Page ID #:12



                                                                                    1 Rihanna’s manager and legal counsel each unequivocally told Mr. Perkins and Mr.

                                                                                    2 Fenty both orally and in writing, in a first cease and desist letter dated March 30,

                                                                                    3 2018, that neither they nor the Company are authorized to exploit Rihanna’s name or

                                                                                    4 the FENTY Mark, or to act on behalf of Rihanna. Rihanna’s manager further told Mr.

                                                                                    5 Perkins in an email that he was to “stop” misrepresenting his affiliation with Rihanna

                                                                                    6 and to stop soliciting business for Rihanna’s services.

                                                                                    7         47.   Apparently ignoring Plaintiffs’ repeated demands to cease and desist, on
                                                                                    8 August 15, 2018, Mr. Perkins and Mr. Fenty caused an unsuccessful application to be

                                                                                    9 filed with the United States Patent and Trademark Office claiming under penalty of

                                                                                   10 perjury that they have a bona fide intent-to-use the mark “FENTY” in connection with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 resort boutique hotels (Serial No. 88-080197). Upon information and belief, Plaintiffs

                                                                                   12 allege that Mr. Perkins and Mr. Fenty never had a bona-fide intent to use the mark
REED SMITH LLP




                                                                                   13 “FENTY” in connection with resort boutique hotels, and that they caused the

                                                                                   14 application to be filed simply to reserve the right to a mark and to mislead the public

                                                                                   15 into believing that Mr. Perkins and Mr. Fenty are affiliated with Rihanna and her

                                                                                   16 businesses operated under the FENTY Mark, and/or that Rihanna would be affiliated

                                                                                   17 with, sponsor or approve such use in connection with resort boutique hotels.

                                                                                   18         48.   On or about December 28, 2018, Plaintiffs sent Defendants a second
                                                                                   19 letter demanding that they cease and desist from their unauthorized use of the FENTY

                                                                                   20 Mark, fraudulent claims of affiliation with Rihanna and false advertisements to the

                                                                                   21 public, that the Company is affiliated with Rihanna, or that she has sponsored or

                                                                                   22 approved the Company.

                                                                                   23         49.   Defendants continue to this date to use their misrepresentations for their
                                                                                   24 commercial advantage and to mislead the public. This fraudulent conduct harms not

                                                                                   25 only Plaintiffs, but the public at large, and requires judicial intervention.

                                                                                   26 ///

                                                                                   27 ///

                                                                                   28 ///

                                                                                        Case No.: 2:19-cv-307                 – 12 –
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 13 of 26 Page ID #:13



                                                                                    1                             FIRST CAUSE OF ACTION:
                                                                                    2               FALSE DESIGNATION OF ORIGIN – 15 U.S.C. § 1125(a)
                                                                                    3                 (ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
                                                                                    4        50.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 49
                                                                                    5 above as though fully set forth herein.

                                                                                    6        51.    As set forth above, Plaintiffs have been using the FENTY Mark in
                                                                                    7 connection with Rihanna’s services since 2012 and her business ventures since at least

                                                                                    8 as early as 2014. The FENTY Mark is inextricably intertwined with Rihanna and her

                                                                                    9 well-known business ventures, and is known to consumers around the world.

                                                                                   10 Plaintiffs’ use of the FENTY Mark has been ongoing since before the acts of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Defendants complained of herein.

                                                                                   12         52.   Defendants’ unauthorized and tortious conduct is likely to cause, has
REED SMITH LLP




                                                                                   13 caused, and is now causing confusion, mistake and deception in the public mind that:

                                                                                   14 (i) the Company is affiliated with Rihanna, and that she sponsors and approves the

                                                                                   15 Company’s use of her name and the FENTY Mark; (ii) the Company has authority to

                                                                                   16 solicit business for Rihanna’s services; (iii) the Company has authority to negotiate

                                                                                   17 and/or to enter into agreements on Rihanna’s behalf; (iv) Defendants are establishing

                                                                                   18 other businesses, such as resort boutique hotels, falsely implying and claiming that

                                                                                   19 Rihanna is involved with such businesses; and (v) Mr. Fenty and Mr. Perkins have

                                                                                   20 authority to exploit Rihanna’s name and the FENTY mark.

                                                                                   21         53.   Defendants’ conduct constitutes false designation of origin and unfair
                                                                                   22 competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                                                                   23         54.   Defendants’ unauthorized and tortious conduct also has deprived, and
                                                                                   24 will continue to deprive, Plaintiffs of the ability to control the consumer perception of

                                                                                   25 Rihanna’s services and businesses, and the products and services marketed under the

                                                                                   26 FENTY Mark, and places the valuable reputation and goodwill of Plaintiffs in the

                                                                                   27 hands of Defendants, over which Plaintiffs have no control.

                                                                                   28        55.    Defendants are aware that their conduct is unauthorized and that their
                                                                                        Case No.: 2:19-cv-307                – 13 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 14 of 26 Page ID #:14



                                                                                    1 statements are false, and they have been repeatedly told to cease and desist their

                                                                                    2 unauthorized, fraudulent and infringing conduct. Nonetheless, Defendants continue to

                                                                                    3 use the FENTY Mark and to misrepresent an affiliation with Rihanna. In addition,

                                                                                    4 Defendants publicized their false statements on the Site for the purpose of soliciting

                                                                                    5 business.

                                                                                    6        56.   Defendants had direct knowledge of Plaintiffs’ continuous and consistent
                                                                                    7 use of the FENTY Mark, including because Mr. Fenty is Rihanna’s father, and her

                                                                                    8 brands and products, which prominently use the FENTY Mark (and often with images

                                                                                    9 of Rihanna and/or the phrase “by Rihanna”), is world renown, famous and publicized

                                                                                   10 on media channels around the world. Defendants’ knowledge predates Defendants’
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 unauthorized adoption and attempted use of the FENTY Mark, and Defendants’

                                                                                   12 ongoing marketing and sale of entertainment services in connection with the FENTY
REED SMITH LLP




                                                                                   13 Mark evidences Defendants’ willful intent to cause consumer confusion and to trade

                                                                                   14 off of the goodwill affiliated with Rihanna’s name and the FENTY Mark.

                                                                                   15 Accordingly, this case qualifies as exceptional under 15 U.S.C. § 1117.

                                                                                   16        57.   As a direct and proximate result of Defendants’ infringement under 15
                                                                                   17 U.S.C. § 1125(a), Plaintiffs have suffered damages, and Defendants are liable for

                                                                                   18 treble actual damages or Defendants’ profits pursuant to 15 U.S.C. § 1117(a), in an

                                                                                   19 amount to be proven. Defendants are further liable to Plaintiffs for all losses and

                                                                                   20 damages, including lost profits and costs for corrective advertising, suffered by the

                                                                                   21 Plaintiffs as a result of Defendants’ wrongful use and infringement of the FENTY

                                                                                   22 Mark and Rihanna’s name, including prejudgment and postjudgment interest and costs

                                                                                   23 pursuant to 15 U.S.C. § 1117; Plaintiffs’ reasonable attorneys’ fees pursuant to 15

                                                                                   24 U.S.C. § 1117(a).

                                                                                   25        58.   As a direct and proximate result of Defendants’ infringement under 15
                                                                                   26 U.S.C. § 1125(a), Plaintiffs have also suffered and will continue to suffer substantial

                                                                                   27 damage and irreparable harm constituting injury for which they have no adequate

                                                                                   28 remedy at law. Unless restrained and enjoined by this Court, the wrongful acts of

                                                                                        Case No.: 2:19-cv-307               – 14 –
                                                                                                                          COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 15 of 26 Page ID #:15



                                                                                    1 Defendant will continue to cause serious irreparable injury and damage to Plaintiffs

                                                                                    2 and to the goodwill associated with the FENTY Mark.

                                                                                    3                           SECOND CAUSE OF ACTION:
                                                                                    4                    FALSE ADVERTISING – 15 U.S.C. § 1125(a)
                                                                                    5                (ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
                                                                                    6        59.    Plaintiffs reallege and incorporate by reference paragraphs 1 through 49
                                                                                    7 above as though fully set forth herein.

                                                                                    8        60.    As set forth above, Plaintiffs have been using the FENTY Mark in
                                                                                    9 connection with Rihanna’s services since 2012 and her business ventures since at least

                                                                                   10 as early as 2014. The FENTY Mark is inextricably intertwined with Rihanna and her
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 well-known business ventures, and consumers around the world understand that

                                                                                   12 Rihanna is the source of products and services bearing the FENTY Mark. Plaintiffs’
REED SMITH LLP




                                                                                   13 use of the FENTY Mark has been ongoing since before the acts of Defendants

                                                                                   14 complained of herein.

                                                                                   15         61.   Defendants’ unauthorized and tortious conduct is likely to cause, has
                                                                                   16 caused, and is now causing confusion, mistake and deception in the public mind that:

                                                                                   17 (i) the Company is affiliated with Rihanna and that she sponsors and approves the

                                                                                   18 Company’s use of her name and the FENTY Mark; (ii) the Company has authority to

                                                                                   19 solicit business for Rihanna’s services; (iii) the Company has authority to negotiates

                                                                                   20 and/or to enter into agreements on Rihanna’s behalf; (iv) Defendants are establishing

                                                                                   21 other businesses, such as resort boutique hotels, falsely implying and claiming that

                                                                                   22 Rihanna is involved with such businesses; and (v) Mr. Fenty and Mr. Perkins have

                                                                                   23 authority to exploit Rihanna’s name and the FENTY mark.

                                                                                   24         62.   Defendants falsely touted on the Site, on its linked social media pages
                                                                                   25 and on Mr. Perkins’ personal social media pages that Rihanna launched the Company

                                                                                   26 with her father in furtherance of Defendants’ wrongful conduct, and in an effort to

                                                                                   27 secure business opportunities. Third parties have accepted these false statements as

                                                                                   28 true and republished them on their own websites. Plaintiffs have repeatedly advised

                                                                                        Case No.: 2:19-cv-307                – 15 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 16 of 26 Page ID #:16



                                                                                    1 Defendants that these statements are absolutely false and have demanded that

                                                                                    2 Defendants cease and desist further misrepresentations and infringements of the

                                                                                    3 FENTY Mark. Nonetheless, the Site continues to falsely imply an affiliation with

                                                                                    4 Rihanna and continues to solicit business pursuant to this false advertisement.

                                                                                    5        63.   Such conduct by Defendant constitutes false advertising in violation of
                                                                                    6 Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Defendants’ unauthorized and

                                                                                    7 tortious conduct also has deprived, and will continue to deprive, Plaintiffs of the

                                                                                    8 ability to control the consumer perception of Rihanna’s services and businesses, and

                                                                                    9 the services marketed under the FENTY Mark, and places the valuable reputation and

                                                                                   10 goodwill of Plaintiffs in the hands of Defendants, over which Plaintiffs have no
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 control.

                                                                                   12        64.   Defendants are aware that their conduct is unauthorized and that their
REED SMITH LLP




                                                                                   13 statements are false, and they have been repeatedly told to stop.          Nonetheless,
                                                                                   14 Defendants continue to use the FENTY Mark and to misrepresent an affiliation with

                                                                                   15 Rihanna and that she sponsors and approves the Company’s use of her name and the

                                                                                   16 FENTY Mark. In addition, Defendants publicize their false statements on the Site for

                                                                                   17 the purpose of soliciting business. Defendants’ direct knowledge of Plaintiffs’ use of

                                                                                   18 and affiliation with the FENTY Mark predates Defendants’ adoption and use of the

                                                                                   19 FENTY Mark, and Defendants’ ongoing marketing and sale of entertainment services

                                                                                   20 in connection with the FENTY Mark evidences Defendants’ willful intent to cause

                                                                                   21 consumer confusion and to trade off of the goodwill affiliated with Rihanna’s name,

                                                                                   22 and renders this case exceptional under 15 U.S.C. § 1117.

                                                                                   23        65.   As a direct and proximate result of Defendants’ infringement under 15
                                                                                   24 U.S.C. § 1125(a), Plaintiffs have suffered damages, and Defendants are liable for

                                                                                   25 treble actual damages or Defendants’ profits pursuant to 15 U.S.C. § 1117(a), in an

                                                                                   26 amount to be proven. Defendants are further liable to Plaintiffs for all losses and

                                                                                   27 damages, including lost profits and costs for corrective advertising, suffered by the

                                                                                   28 Plaintiffs as a result of Defendants’ wrongful use and infringement of the FENTY

                                                                                        Case No.: 2:19-cv-307               – 16 –
                                                                                                                          COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 17 of 26 Page ID #:17



                                                                                    1 Mark and Rihanna’s name, including prejudgment and postjudgment interest and costs

                                                                                    2 pursuant to 15 U.S.C. § 1117; and Plaintiffs’ reasonable attorneys’ fees pursuant to 15

                                                                                    3 U.S.C. § 1117(a).

                                                                                    4        66.    As a direct and proximate result of Defendants’ infringement under 15
                                                                                    5 U.S.C. § 1125(a), Plaintiffs have suffered and will continue to suffer substantial

                                                                                    6 damage and irreparable harm constituting injury for which they have no adequate

                                                                                    7 remedy at law. Unless restrained and enjoined by this Court, the wrongful acts of

                                                                                    8 Defendant will continue to cause serious irreparable injury and damage to Plaintiffs

                                                                                    9 and to the goodwill earned and now associated with the FENTY Mark.

                                                                                   10                             THIRD CAUSE OF ACTION:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11           VIOLATION OF CALIFORNIA CIVIL CODE SECTION 3344
                                                                                   12                     (RIHANNA AGAINST ALL DEFENDANTS)
REED SMITH LLP




                                                                                   13        67.    Plaintiffs reallege and incorporate by reference 1 through 49 above as
                                                                                   14 though fully set forth herein.

                                                                                   15        68.    Since at least April 2017, Defendants knowingly have misused and
                                                                                   16 misappropriated, and continue to misuse and misappropriate Rihanna’s name to solicit

                                                                                   17 business and to falsely imply that she sponsors and approves the Company’s use of

                                                                                   18 her name and the FENTY Mark. Defendants’ knowing misuse and misappropriation

                                                                                   19 of Rihanna’s name has also been used, and is continuing to be used, to market and

                                                                                   20 advertise the Company’s services. Defendants are aware that their conduct is

                                                                                   21 unauthorized and that their statements are false, and they have been repeatedly told to

                                                                                   22 stop. Accordingly, Defendants’ misrepresentations are made with actual malice.

                                                                                   23        69.    Defendants’ misappropriation of Rihanna’s name is for a commercial
                                                                                   24 purpose, including, without limitation to: (i) solicit offers for Rihanna’s services, (ii)

                                                                                   25 procure performance engagements for Rihanna; (iii) enter into “agreements” with

                                                                                   26 various promoters for Rihanna’s services; (iv) solicit monies from potential investors

                                                                                   27 in connection with these false representations; (v) solicit business opportunities for

                                                                                   28 Rihanna; and (vi) establish other businesses, such as resort boutique hotels, falsely

                                                                                        Case No.: 2:19-cv-307                – 17 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 18 of 26 Page ID #:18



                                                                                    1 implying and claiming that Rihanna is involved with such businesses; and (vi) falsely

                                                                                    2 representing that Mr. Fenty and Mr. Perkins have authority to exploit Rihanna’s name

                                                                                    3 and the FENTY Mark.

                                                                                    4        70.   Defendants’ conduct constitutes a misappropriation of Rihanna’s name in
                                                                                    5 violation of Section 3344 of the California Civil Code.

                                                                                    6        71.   As    a   direct   and   proximate   result   of   Defendants’   wrongful
                                                                                    7 misappropriation of Rihanna’s name, Plaintiffs have suffered and will continue to

                                                                                    8 suffer substantial damage and irreparable harm and seek recovery of all damages,

                                                                                    9 including statutory or actual damages, whichever is greater, in an amount to be

                                                                                   10 proven, prejudgment interest, attorney’s fees and costs, as is permitted pursuant to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Civil Code Section 3344(a).

                                                                                   12        72.   Defendants engaged in the foregoing improper conduct, intentionally
REED SMITH LLP




                                                                                   13 misappropriating Rihanna’s name and misrepresenting an affiliation with her. Such

                                                                                   14 conduct constitutes an intentional misrepresentation, deceit, or concealment with the

                                                                                   15 intention on the part of depriving Rihanna of her legal rights.          Accordingly,
                                                                                   16 Defendants improper conduct is malicious pursuant to Section 3294 of the California

                                                                                   17 Civil Code, and Defendants are liable for punitive damages pursuant to Section

                                                                                   18 3344(a).

                                                                                   19                           FOURTH CAUSE OF ACTION:
                                                                                   20              INVASION OF PRIVACY - FALSE LIGHT PUBLICITY
                                                                                   21                    (RIHANNA AGAINST ALL DEFENDANTS)
                                                                                   22        73.   Plaintiffs reallege and incorporate by reference paragraphs 1 through 49
                                                                                   23 above as though fully set forth herein.

                                                                                   24        74.   Rihanna has a reasonable expectation of privacy in her business affairs,
                                                                                   25 including the right to authorize use of her name and the FENTY Mark, and to choose

                                                                                   26 what business engagements to accept and what agreements to enter into, particularly

                                                                                   27 with respect to personal service agreements for her performances. Rihanna similarly

                                                                                   28 has a reasonable expectation of privacy in the appropriation of and the public

                                                                                        Case No.: 2:19-cv-307                 – 18 –
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 19 of 26 Page ID #:19



                                                                                    1 affiliation with her name.

                                                                                    2        75.    Defendants solicit business from third parties through the Site and
                                                                                    3 through other social media locations, as well as directly in person, orally and in

                                                                                    4 writing, which have in the past, and some currently, affirmatively represented to the

                                                                                    5 public that the Company is affiliated with Rihanna and/or that Defendants are

                                                                                    6 authorized to act on her behalf.      The Site presently offers no disclaimer to the
                                                                                    7 contrary.

                                                                                    8         76.   Defendants’ false statements include, without limitation, at least the
                                                                                    9 following: (i) soliciting offers for Rihanna’s services without authorization or

                                                                                   10 agreement     from Rihanna; (ii) procuring performance engagements without
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 authorization or agreement from Rihanna’s; (iii) entering into agreements with various

                                                                                   12 promoters for Rihanna’s services without her authorization or agreement to be so
REED SMITH LLP




                                                                                   13 bound; (iv) soliciting payment for these fraudulent misrepresentations; (v) establishing

                                                                                   14 other businesses, such as resort boutique hotels, falsely implying and claiming that

                                                                                   15 Rihanna is involved with such businesses; and (vi) using the FENTY Mark to confuse

                                                                                   16 consumers and misrepresent an affiliation with Rihanna.

                                                                                   17        77.    These misrepresentations are highly offensive in that they seek to cause
                                                                                   18 consumer confusion, to trade off of the goodwill affiliated with Rihanna’s name and

                                                                                   19 the goodwill of her well-known and famous FENTY Mark and the products and

                                                                                   20 services offered under the FENTY Mark.

                                                                                   21        78.    Defendants are aware of the falsity of these statements and have been
                                                                                   22 repeatedly told to stop.     Notwithstanding these warnings, Defendants continuously
                                                                                   23 and repeatedly made and make these misrepresentations. Accordingly, Defendants’

                                                                                   24 misrepresentations are made with actual malice.

                                                                                   25        79.    As   a   direct   and   proximate   result   of   Defendants’   wrongful
                                                                                   26 misappropriation of Rihanna’s name and false affiliation with Rihanna, Rihanna has

                                                                                   27 suffered and will continue to suffer substantial damage and irreparable harm in an

                                                                                   28 amount to be proven at trial.

                                                                                        Case No.: 2:19-cv-307                 – 19 –
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 20 of 26 Page ID #:20



                                                                                    1        80.    Defendants engaged in the foregoing improper conduct, intentionally
                                                                                    2 misappropriating Rihanna’s name and misrepresenting an affiliation with her. Such

                                                                                    3 conduct constitutes an intentional misrepresentation, deceit, or concealment with the

                                                                                    4 intention on the part of depriving Rihanna of her legal rights. Accordingly, Defendants

                                                                                    5 improper conduct is malicious pursuant to Section 3294 of the California Civil Code,

                                                                                    6 and Defendants are liable for punitive damages.

                                                                                    7                             FIFTH CAUSE OF ACTION:
                                                                                    8                    DECLARATORY RELIEF – 28 U.S.C. § 2201
                                                                                    9                   (PLAINTIFFS AGAINST ALL DEFENDANTS)
                                                                                   10        81.    Plaintiffs reallege and incorporate by reference 1 through 49 above as
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 though fully set forth herein.

                                                                                   12        82.    Defendants repeatedly have been told that they have no authority to
REED SMITH LLP




                                                                                   13 speak on behalf of Rihanna and have no authority to use Rihanna’s name or the

                                                                                   14 FENTY Mark, to claim any business affiliation with her, to bind her to concert tour

                                                                                   15 agreements or any agreements with third parties. Notwithstanding express statements

                                                                                   16 by Rihanna’s representatives to the contrary, Defendants continue to misappropriate

                                                                                   17 Rihanna’s name, to infringe on the FENTY Mark, and to misrepresent a business

                                                                                   18 affiliation with Rihanna that does not exist, nor has it ever. Defendants also continue

                                                                                   19 to maintain the Site which fails to correct these misrepresentations.

                                                                                   20         83.   Accordingly an actual and justiciable controversy presently exists and a
                                                                                   21 judicial declaration is necessary and appropriate at this time under the circumstances

                                                                                   22 in order that it be determined that Defendants have no right or authority to make any

                                                                                   23 future statements on Rihanna’s behalf, to negotiate concerts or other deals on

                                                                                   24 Rihanna’s behalf, to tout themselves as being authorized to negotiate or to enter into

                                                                                   25 agreements on Rihanna’s behalf, to claim an affiliation with Rihanna and/or to use her

                                                                                   26 name or the FENTY Mark.          If no judicial declaration is made, Defendants may
                                                                                   27 inequitably continue to make unauthorized statements, misappropriate Rihanna’s

                                                                                   28 name and the FENTY Mark, and misrepresent an affiliation with Rihanna where none

                                                                                        Case No.: 2:19-cv-307                – 20 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 21 of 26 Page ID #:21



                                                                                    1 exists.

                                                                                    2           84.      Plaintiffs therefore seek a declaration from the court that:
                                                                                    3                 a. Defendants are prohibited from selling, offering for sale, advertising, or
                                                                                    4                    promoting any goods or services using the FENTY Mark or any other
                                                                                    5                    term that is confusingly similar to Rihanna’s name;
                                                                                    6                 b. Defendants are prohibited from falsely stating or promoting any business
                                                                                    7                    affiliation, or relationship, with Rihanna;
                                                                                    8                 c. Defendants are prohibited from falsely stating or implying that they have
                                                                                    9                    authority to: (i) speak on Rihanna’s behalf, (ii) negotiate and/or enter into
                                                                                   10                    contracts, deals or to accept any offers on Rihanna’s behalf; (iii) solicit
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                    business for Rihanna’s services; (iv) solicit any business opportunities for
                                                                                   12                    Rihanna, and/or (v) establish other businesses, such as resort boutique
REED SMITH LLP




                                                                                   13                    hotels, falsely implying and claiming that Rihanna is involved with such
                                                                                   14                    businesses; and
                                                                                   15                 d. Defendants are prohibited from performing any actions or using any
                                                                                   16                    words, names, styles, titles or marks that are likely to cause confusion, to
                                                                                   17                    cause mistake, or to deceive or otherwise mislead the public into
                                                                                   18                    believing that Defendants are endorsed or sponsored by, affiliated with,
                                                                                   19                    or associated in any way with Plaintiffs.
                                                                                   20                                   SIXTH CAUSE OF ACTION:
                                                                                   21                                      INJUNCTIVE RELIEF
                                                                                   22                        (PLAINTIFFS AGAINST ALL DEFENDANTS)
                                                                                   23           85.      Plaintiffs reallege and incorporate by reference paragraphs 1 through 49
                                                                                   24 above as though fully set forth herein.

                                                                                   25           86.      Defendants’ wrongdoing described herein is substantial and it will
                                                                                   26 continue to adversely affect Plaintiffs in an amount and to a degree that cannot be

                                                                                   27 fully addressed by any remedy at law.

                                                                                   28           87.      Defendants’ wrongdoing described herein has caused and will continue
                                                                                        Case No.: 2:19-cv-307                      – 21 –
                                                                                                                                 COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 22 of 26 Page ID #:22



                                                                                    1 to cause irreparable injury to Plaintiffs’ reputation, name, and businesses, unless and

                                                                                    2 until there is an injunction in place prohibiting the proscribed conduct. Defendants’

                                                                                    3 wrongdoing is ongoing and continues to this day and will continue to injure Plaintiffs

                                                                                    4 until stopped.

                                                                                    5        88.   Defendants’ use of the FENTY Mark on the Site and in connection with
                                                                                    6 new businesses are likely to cause, have caused and are continuing to cause confusion

                                                                                    7 with the public.

                                                                                    8        89.   Plaintiffs therefore request that the Defendants be permanently enjoined
                                                                                    9 from further conduct, including without limitation from:

                                                                                   10                    a. selling, offering for sale, advertising, or promoting any goods or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                       services using the FENTY Mark or any other term that is
                                                                                   12                       confusingly similar to Rihanna’s name;
REED SMITH LLP




                                                                                   13                    b. falsely stating or promoting any business affiliation, or
                                                                                   14                       relationship, with Rihanna;
                                                                                   15                    c. falsely stating or implying that they have authority to: (i) speak on
                                                                                   16                       Rihanna’s behalf, (ii) negotiate and/or enter into contracts, deals or
                                                                                   17                       to accept any offers on Rihanna’s behalf; (iii) solicit business for
                                                                                   18                       Rihanna’s services; (iv) solicit any business opportunities for
                                                                                   19                       Rihanna, and/or (v) establish other businesses, such as resort
                                                                                   20                       boutique hotels, falsely implying and claiming that Rihanna is
                                                                                   21                       involved with such businesses; and
                                                                                   22                    d. performing any actions or using any words, names, styles, titles or
                                                                                   23                       marks that are likely to cause confusion, to cause mistake, or to
                                                                                   24                       deceive or otherwise mislead the public into believing that
                                                                                   25                       Defendants are endorsed or sponsored by, affiliated with, or
                                                                                   26                       associated in any way with Plaintiffs.
                                                                                   27

                                                                                   28                                     PRAYER FOR RELIEF
                                                                                        Case No.: 2:19-cv-307                  – 22 –
                                                                                                                             COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 23 of 26 Page ID #:23



                                                                                    1          WHEREFORE, Plaintiffs pray as follows:
                                                                                    2 For Plaintiffs’ First and Second Causes of Action:

                                                                                    3     1.    Judgment be entered in Plaintiffs’ favor;
                                                                                    4     2.    Defendants recover all damages including: (i) treble actual damages or
                                                                                    5           Defendants’ profits pursuant to 15 U.S.C. § 1117(a), in an amount to be
                                                                                    6           proven; (ii) all losses and damages, including lost profits and costs for
                                                                                    7           corrective advertising, suffered by the Plaintiffs as a result of Defendants’
                                                                                    8           wrongful use and infringement of the FENTY Mark and Rihanna’s name; (iii)
                                                                                    9           prejudgment and postjudgment interest and costs pursuant to 15 U.S.C.
                                                                                   10           § 1117; and (iv) Plaintiffs’ reasonable attorneys’ fees pursuant to 15 U.S.C.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11           § 1117(a).
                                                                                   12     3. Defendants’ be permanently enjoined from continuing the wrongful conduct
REED SMITH LLP




                                                                                   13          alleged herein.
                                                                                   14     4. Judgment granting Plaintiffs’ any such other relief as this Court deems just and
                                                                                   15          proper.
                                                                                   16

                                                                                   17 For Plaintiffs’ Third Cause of Action:

                                                                                   18     5.    Statutory damages or actual damages, whichever is greater, according to
                                                                                   19           proof;
                                                                                   20     6.    For attorney’s fees and costs of suit incurred herein;
                                                                                   21     7.    For exemplary and punitive damages in an amount according to proof;
                                                                                   22     8.    For prejudgment interest at the maximum rate permitted by law; and
                                                                                   23     9.    For such other or further relief as the Court deems just and proper.
                                                                                   24

                                                                                   25 For Plaintiffs’ Fourth Cause of Action:

                                                                                   26     10. For compensatory damages in an amount according to proof, which exceeds
                                                                                   27           the jurisdictional minimum of this Court;
                                                                                   28     11. For exemplary and punitive damages in an amount according to proof;
                                                                                        Case No.: 2:19-cv-307                  – 23 –
                                                                                                                             COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 24 of 26 Page ID #:24



                                                                                    1     12. For Plaintiffs’ costs of suit incurred herein;
                                                                                    2     13. For prejudgment interest at the maximum rate permitted by law; and
                                                                                    3     14. For such other or further relief as the Court deems just and proper.
                                                                                    4

                                                                                    5 For Plaintiffs’ Fifth Action:

                                                                                    6     15. A declaratory judgment that Defendants are prohibited from:
                                                                                    7           a. selling, offering for sale, advertising, or promoting any goods or services
                                                                                    8              using the FENTY Mark or any other term that is confusingly similar to
                                                                                    9              Rihanna’s name;
                                                                                   10           b. falsely stating or promoting any business affiliation, or relationship, with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              Rihanna;
                                                                                   12           c. falsely stating or implying that they have authority to: (i) speak on
REED SMITH LLP




                                                                                   13              Rihanna’s behalf, (ii) negotiate and/or enter into contracts, deals or to
                                                                                   14              accept any offers on Rihanna’s behalf; (iii) solicit business for Rihanna’s
                                                                                   15              services; (iv) solicit any business opportunities for Rihanna, and/or (v)
                                                                                   16              establish other businesses, such as resort boutique hotels, falsely implying
                                                                                   17              and claiming that Rihanna is involved with such businesses; and
                                                                                   18           d. performing any actions or using any words, names, styles, titles or marks
                                                                                   19              that are likely to cause confusion, to cause mistake, or to deceive or
                                                                                   20              otherwise mislead the public into believing that Defendants are endorsed
                                                                                   21              or sponsored by, affiliated with, or associated in any way with Plaintiffs.
                                                                                   22     16. For such other or further relief as the Court deems just and proper.
                                                                                   23

                                                                                   24 For Plaintiffs’ Sixth Action:

                                                                                   25     17. Judgment be entered permanently enjoining Defendants from:
                                                                                   26           a. selling, offering for sale, advertising, or promoting any goods or services
                                                                                   27              using the FENTY Mark or any other term that is confusingly similar to
                                                                                   28              Rihanna’s name;
                                                                                        Case No.: 2:19-cv-307                 – 24 –
                                                                                                                            COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 25 of 26 Page ID #:25



                                                                                    1           b. falsely stating or promoting any business affiliation, or relationship, with
                                                                                    2              Rihanna;
                                                                                    3           c. falsely stating or implying that they have authority to: (i) speak on
                                                                                    4              Rihanna’s behalf, (ii) negotiate and/or enter into contracts, deals or to
                                                                                    5              accept any offers on Rihanna’s behalf; (iii) solicit business for Rihanna’s
                                                                                    6              services; (iv) solicit any business opportunities for Rihanna, and/or (v)
                                                                                    7              establish other businesses, such as resort boutique hotels, falsely implying
                                                                                    8              and claiming that Rihanna is involved with such businesses; and
                                                                                    9           d. performing any actions or using any words, names, styles, titles or marks
                                                                                   10              that are likely to cause confusion, to cause mistake, or to deceive or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              otherwise mislead the public into believing that Defendants are endorsed
                                                                                   12              or sponsored by, affiliated with, or associated in any way with Plaintiffs.
REED SMITH LLP




                                                                                   13     18. For such other or further relief as the Court deems just and proper.
                                                                                   14

                                                                                   15         DATED: January 15, 2019
                                                                                                                              REED SMITH LLP
                                                                                   16

                                                                                   17
                                                                                                                              By: /s/ Carla M. Wirtschafter
                                                                                   18                                             Jordan W. Siev (pro hac vice forthcoming)
                                                                                                                                  Carla M. Wirtschafter
                                                                                   19                                             Attorneys for Plaintiffs
                                                                                                                                  Robyn Rihanna Fenty, Roraj Trade, LLC
                                                                                   20                                             and Combermere Entertainment Properties,
                                                                                                                                  LLC
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No.: 2:19-cv-307                – 25 –
                                                                                                                           COMPLAINT
                                                                                        Case 2:19-cv-00307 Document 1 Filed 01/15/19 Page 26 of 26 Page ID #:26



                                                                                    1                                     JURY DEMAND
                                                                                    2        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiffs
                                                                                    3 demand a trial by jury as to all issues properly so tried.

                                                                                    4

                                                                                    5         DATED: January 15, 2019
                                                                                                                               REED SMITH LLP
                                                                                    6

                                                                                    7
                                                                                                                               By: /s/ Carla M. Wirtschafter
                                                                                    8                                              Jordan W. Siev (pro hac vice forthcoming)
                                                                                                                                   Carla M. Wirtschafter
                                                                                    9                                              Attorneys for Plaintiffs
                                                                                                                                   Robyn Rihanna Fenty, Roraj Trade, LLC
                                                                                   10                                              and Combermere Entertainment Properties,
                                                                                                                                   LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Case No.: 2:19-cv-307                 – 26 –
                                                                                                                            COMPLAINT
